Title: Joseph Palmer to John Adams, 19 Dec. 1785
From: Palmer, Joseph
To: Adams, John


          
            
              
            
            

              Germantown

               19th Decr:
                1785.
            
          

          Since mine of the 28th Ultimo, looking over my bundle of unanswer’d Lettrs, I found one from Anthony Bowne, of Crumford Bridge, in
            Matlock, Derbyshire; this, with my reply, I enclose, with a view to Serve the
            public, & if you can Serve yourself & Frds
            at the Same time, it will give me real pleasure. This Bowne, & one I Bradley,
            were Sent to America, in ’73, or ’74, by a Mr Tillington
            & other Gentn of Derbyshire, in order to Search for
            Mines, which had been reported as rich & plenty, by Mr E Q of Stoughtonham: Bowne & Bradley kept at my House some
            considerable time, & appear’d honest men; & both appear’d knowing in
            practical Mineralogy; & Bowne in a particular manner; & by
            their Commission under the hands of Mr Tillington jr, I
            observed that both of ’em had been employ’d in the Lead Mines, 40 or 50 yrs; & that Mr Bowne, had
            been some years an officer in the Mines. This Mr Tillington,
            was then, or had been, a Member of Parliament. Bowne & Bradley sail’d from hence
            in the fall of the Year ’74 (from Plymo, as I think);
            & they arrived safe at Derbyshr; & their
            employers engaged a number of families, in the mineral way, to come over; but while they
            waited at the Port, news arrived of the increase of our troubles, & so they were
            dismissed, & return’d home—this was a heavy stroke to me—but that is private
            concern. This Bowne appears to me, thro’ this whole affair, a very honest man; as Such,
            & knowing, I think a good use may be made of him, & many Settlers in
            that branch of business may be obtain’d. Just before he went from hence, he told me,
            that if our troubles did not prevent it, (which he fear’d wou’d rise to bloodshed) he
            doubted not but in ten Years time, we Shou’d have 5 M[expansion sign] Settlers from that
            County, the Mines of which were almost exhausted, & none remain’d, that he knew
            of, so good as some here; samples of which, he carried with him. A principal Mine which
            he had in view, was one at Northampton; I was Sent by our Court to view it, &
              obtain an essay of its goodness, & found 70 to 80 [Per
            sign] Cent lead: This Mine belongs to Mr Bowdoin &
            others, who then ask’d £1 m[expansion sign] for that, with the Apparatus, &
            about 20 or 30 Acres of Land. Clap & Stoddard were not of Connecticut, as Bowne
            Supposes, but of Northampton, as I think; & Clap was the Clerk to the
            Lead-works; & he told me, that there was a range of Mines, in Southampton,
            Northampton, & another Town, of 13 miles in length. I saw of ’em in both South
            & Northampton, & think’em to be very good, & finely
            Scituated for working, there being plenty of wood, & fine falls of water,
            & much of the Mines in high Hills, & the land of small estimation.
          Bowne is a poor Man; but if he be living, & in health,
            & you have Sufficient power, you may thro’ him obtain a great number
            of Settlers, which are much wanted, especially in Manufactrs
            which we want, & are necessary for Support or defence. I think that we extend
            our new Settlemts to the westward too fast for the good of
            the whole; for it keeps labor high, in the Old Settlemts,
            & Sinks the value of our old Settled Lands; but if we can obtain a great number
            of Emigrants, especially such as have some property, the case will be reversed; Many of
            those would purchase old Settlmts, & we Shou’d move
            off to new Lands.
          You’ll please to Seal (after reading) mine to Bowne, & Send
            it to the Office: I decline concern in the Mineral way, at present; partly because I am
            not fully acquainted with the practical part of the
            business; & partly because I think myself fully
            acquainted with the practical, as well as theoretical, part of the Salt–Manufactures; in
            which I shall engage, if able to do any thing.
          I hear that Congress have so far attended to Sackett’s Memorial, as
            to have Copies sent, by the respective Members, to each State, in order to know whether
            such a grant to him & Associates, will be agreeable to the particular States.
            This looks as tho’ they approved his plan; And I don’t know but it may be of public
            utility, if it don’t extend our Settlemts too fast, which I
            fear, as mention’d above. 
          I remain, my dear Friend, with every possible Sentiment of esteem,
            / Your Affeco frd & mo hble Servt

          
            
              J: Palmer
            
          
        